DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United Kingdom on 29 August 2017. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55. 


RESPONSE TO AMENDMENT
Claims 1, 4-6, 8-20, and 22-28 are pending in the application, claim 27 is withdrawn from consideration.  Claims 2, 3, 7, and 21 have been cancelled.  Claim 28 has been added.
Amendments to the claims 1, 12, 26, and 27, filed on 15 December 2021, have been entered in the above-identified application.

Answers to Applicant's Arguments
Applicant's arguments in the response filed 15 December 2021, regarding the claim objections made of record, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of applicant's arguments and amendments to the claims.
Applicant's arguments in the response filed 15 December 2021, regarding the 35 U.S.C. §112, §102, and §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicant's arguments and amendments to the claims.

Election/Restrictions
Claims 1, 4-6, 8-20, 22-26, and 28 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claim 27, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 30 June 2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 4-6, 8-20, and 22-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to the closest prior art of record Bottlang et al. (US 2016/0353825 A1:  The indicated prior art, while providing for --a flexible energy absorbing system-- {instant claim 1} and --a helmet comprising a flexible energy absorbing system-- {instant claim 26}; does not provide any disclosure or teachings for a person to have made --a first plurality of cells comprising a first re-entrant geometry which extends directly from a top surface of the system to a bottom surface of the system; and a second plurality of cells comprising a second geometry, different from the first re-entrant geometry which extends directly from the top surface of the system to the bottom surface of the system, wherein one or both of the first re-entrant geometry and the second geometry comprise an internal cell wall re-entrant geometry which extends directly from the top surface of the system to the bottom surface of the system-- {instant claims 1 and 26}.  (In the instant case, the allowable subject matter pertains to "a flexible energy absorbing system comprising a first plurality of cells comprising a first re-entrant geometry which extends directly from a top surface of the system to a bottom surface of the system; and a second plurality of cells comprising a second geometry, different from the first re-entrant geometry which extends directly from the top surface of the system to the bottom surface of the system, wherein the first plurality of cells and the second plurality of cells comprise an elastomeric material, wherein one or both of the first re-entrant geometry and the second geometry comprise an internal cell wall re-entrant geometry which extends directly from the top surface of the system to the bottom surface of the system".)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: 





/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781